DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 
Drawings
	The examiner acknowledges the applicant’s submission of new Drawings on 3/3/21. These new drawings are much easier to read and solve the previous clarity issues related to the previous hand drawn Figures, however the drawings are still objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 (as seen in Fig. 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
	The examiner acknowledges the applicant’s submission of specification amendments submitted 6/3/21. These specification amendments are accepted and the previous specification objections are withdrawn.

Claim Objections
Claims 1, 3-11, 19 and 20 are objected to because of the following informalities:  
Claim 1 recites “the fill tube supplying the ingress fitting” in lines 12-13. While the claim previously introduced a fill tube, it was never claimed to be supplying the ingress fitting. The examiner recommends amending line 8 (which introduces the ingress fitting) to say “…an ingress fitting supplied by the fill tube for permitting…”.  
As to claim 9, the applicant should amend “the interference surface” in line 4 to read “the at least one interference surface” in order to make the language more consistent.
Claim 11 recites “the full tube” in line 2. This was likely intended to recite “the fill tube”.
Claims 3-11 and 20 are objected to as they depend from an objected-to claim.
Claim 19 recites “the fill tube supplying the ingress fitting” in lines 14-15. While the claim previously introduced a fill tube, it was never claimed to be supplying the ingress fitting. The examiner recommends amending line 10 (which introduces the ingress fitting) to say “…an ingress fitting supplied by the fill tube for permitting…”.
Claim 19 recites “the safety valve and patient injection fitting” in line 16. The claim does not mention any patient injection fitting prior to this so line 16 should be amended to “the safety valve and a patient injection fitting”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the safety valve operable to engage an ingress fitting” in line 8, and “wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube” in lines 15-16. This creates confusion as to whether there is any difference between engagement between the safety valve and the ingress fitting when compared to engagement between the ingress port and the ingress fitting. The applicant clarified in their Remarks on 11/23/2020 that “The claimed ingress port, defined as element 232, refers to the point of fluid ingress provided from attachment/engagement of an ingress fitting 240, at the terminus of a medicinal supply vessel 32…. The ingress fitting 232 engages at the ingress port 232 for medicinal input”. It is still unclear though, what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. For example, it would be readily apparent to one having ordinary skill in the art what “engagement” between two Luer fittings might mean (for example physical engagement between corresponding threaded portions or surfaces), but it is not necessarily apparent how something can be “engaged” to a non-tangible point of fluid ingress. For now, the examiner will assume that engagement between the ingress port and ingress fitting is synonymous with engagement between the safety valve and ingress fitting. The examiner believes that the claims can potentially be made clearer by avoiding limitations regarding engagement with the ingress port – e.g. by amending the claims to focus more on the engagement between the safety valve and the ingress fitting and explaining what happens at the ingress port resulting from the engagement between the safety valve and the ingress fitting.
Claim 3 recites “the protrusion responsive to engagement with the ingress port” in lines 2-3. Similar to what was noted above with regard to claim 1, it is still unclear what exactly is meant by 
Claim 5 recites the limitation “at least one interference surface configured to dispose into a sealing engagement with the ingress port”. Similar to what was noted above with regard to claim 1, it is still unclear what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part.
Claim 9 recites “wherein the at least one interference surface is hingedly attached to an outer wall of the ingress port”. This appears to contradict applicant’s definition of an ingress port. I.e. it is not clear how a point of fluid ingress provided from attachment/engagement of an ingress fitting 240 can have outer walls.
Claim 10 refers to “a delivery vessel” in line 2. This is unclear because claim 1 has been amended to recite “a delivery vessel” in line 5 and it is not clear if claim 10 is referring to the same delivery vessel. The examiner will assume that claim 10 refers to the same delivery vessel.
Claims 1, 3-11 and 20 are rejected as they depend from a rejected claim.
Claim 19 recites “the safety valve operable to engage an ingress fitting” in line 10, “a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube” in lines 13-14, and “wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube” in lines 19-20. This creates confusion as to whether there is any difference between engagement between the safety valve and the ingress fitting when compared to engagement between the ingress port and the ingress fitting. The applicant clarified in their Remarks on 11/23/2020 that “The claimed ingress port, defined as element 232, refers to the point of fluid ingress provided from attachment/engagement of an ingress fitting 240, at the terminus of a medicinal supply vessel 32…. The ingress fitting 232 engages at the ingress port 232 for medicinal input”. It is still unclear though, what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. For example, it would be readily apparent to one having ordinary skill in the art what “engagement” between two Luer fittings might mean (for example physical engagement between corresponding threaded portions or surfaces), but it is not necessarily apparent how something can be “engaged” to a non-tangible point of fluid ingress. For The examiner believes that the claims can potentially be made clearer by avoiding limitations regarding engagement with the ingress port – e.g. by amending the claims to focus more on the engagement between the safety valve and the ingress fitting and explaining what happens at the ingress port resulting from the engagement between the safety valve and the ingress fitting.

Allowable Subject Matter
Claims 1, 3-11, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, while Vaillancourt (US 4,813,937, cited previously) discloses a medicinal pumping device (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), as well as a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an expandable surround around the medicinal repository, an ingress port configured to receive the volume of fluid, the safety valve connected between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube supplying the ingress fitting, the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate the fluid in the medicinal repository, wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube, a the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow. Williams et al. (US 2013/0030387 A1, cited previously and hereafter ‘Williams’) discloses a safety valve (female component 14 which includes duckbill valve 70; see Figs. 
Claims 3-11 and 20 depend from claim 1.
As to claim 19, while Vaillancourt discloses a medicinal pumping system (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), a delivery vessel (flexible tubing connector 40) for transporting the volume of fluid in the medicinal repository to a patient injection fitting (the claim merely requires the delivery vessel to be adapted to transport fluid a patient injection fitting and does not positively require the injection fitting; the tubing connector 40 is fully capable of connecting to a patient injection fitting); as well as a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an expandable surround around the medicinal repository, as well as the intravenous injection being based on a pressure in the expandable surround and an ingress port configured to receive the volume of fluid for storage in the medicinal repository from a fill tube for infusion via a delivery vessel; the delivery vessel for transporting the volume of fluid in the medicinal repository for infusion, the delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; a safety valve connected between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting for permitting unidirectional fluidic transfer from the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to .

Response to Arguments
Applicant’s arguments submitted 6/3/21 have been considered.
With regard to applicant’s arguments concerning the rejections under 35 U.S.C. 112 (page 9 of Remarks), the applicant’s amendments appear to have addressed most of the previously noted rejections. However the claim amendments have resulted in the rejections made above.
With regard to applicant’s arguments concerning the previous rejections under 35 U.S.C. 103, while not necessarily agreeing with all of the applicant’s arguments, the examiner does believe that the amendments have made the claims non-obvious over the prior art, and the previous rejections in view of Vaillancourt and Williams have been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783